DETAILED ACTION
This action is in response to communications filed on 3/10/2021.
Claims 1, 5, and 9 have been amended. 
Claims 2, 4, 6, and 8 have been cancelled.
Claims 1, 3, 5, 7, and 9 are pending.
Allowable Subject Matter
Claims 1, 3, 5, 7, and 9 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “the design unit places each node connected to the network in the virtual network as a device of the determined device type, the virtual network is one from among a plurality of virtual networks, for each of the plurality of virtual networks, a third rule indicating a usage status of a resource that comprises a VLAN and a memory in a corresponding virtual network is stored in a third database, and the design unit, when designing the plurality of virtual networks, assigns the resource to each of the plurality of virtual networks in accordance with the third rule in such a way that resources of the plurality of virtual networks do not overlap each other” as recited in claim 1 and similarly stated in claim(s) 5 and 9. These limitations, in conjunction with other limitations in the independent claim(s), are not specifically disclosed or remotely suggested in the prior art of record. A review of claim(s) 1, 3, 5, 7, and 9 indicates claim(s) 1, 3, 5, 7, and 9 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446